Hr. Presiding Justice Waterman delivered the opinion of the Court. It is a fundamental principle of pleading that a party is not required to plead the evidence by which his action is to be maintained. It is also true that a plaintiff in charging negligence of a defendant, is bound to set forth the negligence on account of which he seeks a recovery. Testing the declaration under consideration by these rules, and we find that the plaintiff has not merely declared that the defendant by his negligent conduct injured his, plaintiff’s, phaeton, but he avers that the defendant so carelessly and improperly drove its train of cars, that by and through the negligence of the defendant in that behalf, the said cars ran into and struck with great force the carriage of the plaintiff. The defendant negligently drove its train of cars against the carriage of the plaintiff is the charge. It is manifest that such negligence might have arisen from or consisted of a great variety of circumstances; to set forth the circumstances contributing to the negligence would be to plead the evidence. The plaintiff has not merely charged the defendant with negligence; he has charged that the defendant negligently did a specific act, viz., negligently ran its car upon the plaintiff’s carriage, and that thereby he, the plaintiff, was injured. The plaintiff’s declaration follows a form approved by Chitty’s (Vol. 2, 710) edition of 1828; Yates’ Pleadings, 396; 1 Harris’ Entries, 351; Humphrey’s Precedents, 807, and 8 Wentworth’s Pleadings, 396. The judgment of the Superior Court is affirmed.